Citation Nr: 0943759	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-13 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an initial rating for posttraumatic stress 
disorder higher than 30 percent before August 27, 2007, and 
an initial rating higher than 50 percent from August 27, 
2007.

2. Entitlement to a total disability rating for compensation 
based on individual unemployability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran and J. H. 

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1966 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2006 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

During the pendency of the appeal, in a rating decision in 
March 2009, the RO increased the rating for posttraumatic 
stress disorder from 30 percent to 50 percent, effective 
August 27, 2007, the date of admission for a VA 
hospitalization.  The Veteran continued his appeal for a 
higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In May 2009, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

In September 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the Veteran's file.

The claim of a total disability rating for compensation based 
on individual unemployability is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.




FINDING OF FACT

During the appeal period, posttraumatic stress disorder has 
been manifested by a disability picture that more nearly 
approximates occupational and social impairment with 
deficiencies in most area, such as work, family relations, 
judgment, thinking, or mood under the General Rating Formula 
for Mental Disorders, including the symptoms associated with 
the diagnosis of posttraumatic stress disorder under the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), 
which is referred to in 38 C.F.R. § 4.130 (rating mental 
disorders), but not covered in the rating criteria. 


CONCLUSION OF LAW

During the appeal period, the criteria for an initial rating 
of 70 percent for posttraumatic stress disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 2009); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.   

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim for an initial higher rating, the RO provided 
pre-adjudication VCAA notice on the underlying claim of 
service connection for posttraumatic stress disorder.  Where, 
as here, service connection has been granted and the initial 
rating has been assigned, the claim of service connection has 
been more than substantiated, the claim has been proven, 
thereby rendering 38 U.S.C.A. §5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Once the claim of service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disability, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating, following the initial grant of service 
connection for hypertension.  Dingess, 19 Vet. App. 473; 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, and private medical records.  
The Veteran was afforded VA examinations in March 2006 and in 
November 2007. 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

In December 2005, a private physician referred the Veteran 
for treatment of insomnia associated with posttraumatic 
stress disorder. 

In January 2006, the Veteran was evaluated by a psychologist 
at a Vet Center for insomnia and for nightmares about combat.  
In intake, the Veteran described symptoms of sleep 
disturbance to include chronic insomnia since Vietnam, 
restlessness, waking every 1 to 2 hours, and frequent 
nightmares, which diminished his energy level.  He also 
described symptoms of irritability, anger, and rage.  The 
initial Global Assessment of Functioning (GAF) score was 48.   

From January 2006 to September 2006, the Veteran was followed 
at the Vet Center.  He had eight individual sessions and 19 
group sessions.  On the assessment, which was completed in 
September 2006, for work history, the Veteran began work with 
the Federal government in 1973 and in 1980 he transferred to 
the Puget Sound Naval Shipyard, where he worked as 
electrician until he retired in 2003.  

According to the Veteran, he liked the work and he had not 
lost time or pay because of disciplinary action and he would 
still be working if he had been treated better, that is, 
management was run by those less competent and experienced 
than he was.  

As for social history, the Veteran stated that his first 
marriage ended in divorce in the mid-1970s, but he had two 
sons from the marriage.  He also had a daughter from another 
relationship, whom he had not seen in years.  He stated that 
he remarried in 1998 and the marriage was doing well.  The 
Veteran stated that he lived in a rural area and he enjoyed 
outdoor activities.  Since retirement, the Veteran indicated 
that he did part time seasonal jobs with a school district as 
a bus driver and in janitorial services.  The Veteran stated 
that he has attended several unit reunions and recently 
visited the Vietnam Memorial Wall. 

The Vet Center psychologist reported that the Veteran was 
guarded even in the closest of relationships.  On testing, 
the results showed that the Veteran was in the low end of the 
severe anxiety range and was borderline in the range for 
clinical depression.  The Vet Center psychologist also 
reported that there was strong evidence of re-experiencing 
symptoms in the form of distressing, intrusive thoughts and 
images, dreams and nightmares, flashbacks and physiological 
arousal to trauma related stimuli and associations.  There 
were signs of emotional constriction, numbing, and avoidance.  
The Veteran also had symptoms of hypervigilance, 
hyperarousal, survivor guilt, and depression.   

The Vet Center psychologist concluded that the Veteran had 
used his employment and running as a way to escape and to 
cope with symptoms of posttraumatic stress and that the 
Veteran had significant problems with interpersonal 
relationships in the social and work areas and in judgment 
and in mood.  The diagnosis was severe posttraumatic stress 
disorder.  The GAF score was 50. 

On VA examination in March 2006, the Veteran complained of 
sleep disturbance, nightmares, anxiety, irritability, anger, 
and hypervigilance.  Other symptoms included recollections of 
the in-service combat stressor, a sense of a foreshortened 
future, feelings of emotional detachment, and startle 
response.  

The VA examiner noted that after service there was no history 
of psychiatric treatment or hospitalization.  The VA examiner 
stated that the Veteran had worked 35 years as an 
electrician, and the Veteran described his relationships with 
his supervisors and co-workers as fair.  The VA examiner also 
noted that the Veteran had recently worked part time as a 
school bus driver, and the Veteran described his 
relationships with his supervisors and co-workers as good. 

The VA examiner reported that the Veteran was currently 
married and that the Veteran's first marriage ended in 
divorce in 1975.  The Veteran stated that his second marriage 
of seven years was good.   The Veteran also stated that his 
relationships with his brother and two sisters was good as 
was his relationship with his two adult children, but he did 
not see his teenage daughter by court order at the mother's 
request. 

On mental status evaluation, the Veteran was oriented.  His 
appearance and hygiene were appropriated.  His behavior was 
appropriate.  His affect, mood, communication, speech, and 
concentration were all within normal limits.  There was no 
evidence of panic attacks, suspiciousness, delusions, 
hallucinations, or obsessional rituals.  The VA examiner 
found the Veteran's thought process was appropriate and his 
judgment was not impaired.  Abstract thinking and memory were 
normal.  There was no homicidal and suicidal ideation.  The 
diagnosis was posttraumatic stress disorder, and the Global 
Assessment of Functioning (GAF) score was 75.  The VA 
examiner reported that Veteran did not have difficulty 
understandings commands and that the Veteran was capable of 
managing his VA benefit payments.  The VA examiner did state 
that posttraumatic stress disorder caused occasional 
interference with the Veteran's activities of daily living 
because of anxiety.

In July 2006, psychological testing by VA showed a moderate 
to a high severity of symptoms of posttraumatic stress 
disorder. 



From September 2006 to April 2007, the Veteran was followed 
as a psychiatric outpatient for posttraumatic stress 
disorder.  His symptoms included sleep disturbance, intrusive 
thoughts, startle response, hypervigilance, irritability, and 
isolation.  The Veteran was prescribed several medications. 

In November 2006, a private physician stated that the 
Veteran's medications, prescribed [for posttraumatic stress 
disorder] by VA, made it inappropriate for him to drive a 
school bus. 

In August and in September 2007, the Veteran was in a VA in-
patient treatment program for worsening symptoms of 
posttraumatic stress disorder despite standard outpatient 
care.  The Veteran's symptoms included depression, sleep 
disturbance, and emotional numbing.  On admission, the GAF 
was 30 and on discharge the GAF score was 40.

In November 2007, the Veteran was hospitalized for several 
days for a brief reassessment and follow-up.  It was noted 
that the Veteran still had nightmares and he tried to be 
sociable but he isolated himself at home.  He enjoyed taking 
care of animals, but he had not engaged in pleasurable 
activities in a while.  His irritability had improved, but he 
still was sharp with his wife.  He expressed concerned about 
emotional numbing, especially in his marriage.  The GAF score 
on admission was 42 and on discharge the GAF score was 44.

In September 2008, the Vet Center psychologist reported that 
since September 2006, the Veteran had been seen in 33 
individual sessions and 63 group sessions.  The Vet Center 
psychologist stated that in addition to completing VA's 
Inpatient Program in September 2007 and an additional stay in 
November 2007, the Veteran completed a 12 week stress 
management class and eight week relaxation class.  The Vet 
Center psychologist stated that the Veteran continued to 
experience nightmares and intrusive thoughts of Vietnam and 
restricted emotional responses in interpersonal relationships 
and in his marriage.  



On psychometric testing, the Vet Center psychologist reported 
that the Veteran's symptoms have worsened over time and the 
measurements were now within the severe depression range.   
His over-involvement with work also affected his 
interpersonal, family relationships, and health.  The Vet 
Center psychologist expressed the opinion that it was very 
unlikely that the Veteran would be able to resume competitive 
full time employment.  The GAF score over the last year was 
in the range of 40 to 50.  

In October 2008, a private physician expressed the opinion 
that the Veteran was unable to pursue gainful employment for 
the foreseeable future. 

On VA examination in November 2008, the Veteran described 
symptoms of social isolation, nightmares, sleep disturbance, 
intrusive thoughts of Vietnam, difficulty in interpersonal 
relationships, hypervigilance, and anger.  The Veteran 
described a good relationship with his parents and a good 
relationship with his three siblings.  The Veteran described 
his marital relationship as fair as his wife complained that 
he gave orders rather than talking to her.

The VA examiner noted the Veteran received psychotherapy as 
often as twice a month and that the major social change was 
isolating behavior.  For employment, the Veteran last worked 
part time as a bus driver.

The Veteran described persistent, intrusive thoughts of 
Vietnam, nightmares, sleep disturbance, and intense distress 
to cues of combat stressors, such as the sound of a 
helicopter flying low over his house.

On mental status examination, the Veteran was oriented.  His 
appearance and hygiene were appropriate.  His behavior was 
appropriate.  His affect and mood were abnormal with 
disturbance of motivation and mood.  The Veteran felt 
depressed and suffered from a lack of motivation and energy.  
He was isolated from others.  Speech and concentration were 
normal.  Neither panic attacks, suspiciousness, nor 
obsessional rituals were present.  The Veteran's thought 
process and abstract thinking were appropriate.  Judgment was 
not impaired.  Memory was mildly impaired.  Suicidal and 
homicidal ideations were absent.  

The VA examiner stated the Veteran had behavioral, cognitive, 
social, affective or somatic symptoms attributed to 
posttraumatic stress disorder and described the Veteran as 
feeling depressed and isolated from others without any social 
life.  The Veteran had some interference in performing 
activities of daily living because of the lack of motivation.  
He also had difficulty in establishing and maintaining 
effective work and social relationships because of his lack 
of trust and difficulty maintaining effective family role 
functioning because of his mood.  The VA examiner noted that 
the Veteran had not shown much improvement in the four years 
since he started treatment.  The GAF score was 60.

In December 2008, a VA psychiatrist, who has treated the 
Veteran, reported that despite treatment the Veteran 
continued to struggle with frequent intrusive thoughts, 
situational avoidance, insomnia, nightmares, hypervigilance, 
high levels of baseline anxiety with occasional panic 
attacks, irritability, and a low tolerance for stress.

In a statement and in her testimony, the Veteran's wife 
stated that the Veteran's posttraumatic stress disorder had 
adversely affected their relationship.  She stated that the 
Veteran no longer enjoyed outdoor activities and he was 
withdrawn.  She stated that she felt like the one who was 
holding things together.

A former co-worker and supervisor, who has known the Veteran 
for 25 years, considered the Veteran a dedicated worker at 
the naval shipyard and a valuable asset, but the Veteran 
always showed signs of irritability and being on edge at 
work. 

D.G., who served with the Veteran in Vietnam, described the 
Veteran as hypervigilant and edgy with an explosive temper.  
J.W., a friend since childhood and who served with the 
Veteran in Vietnam, witnessed a troubling change in the 
Veteran in the last 5 years.  The Veteran's brother and 
sisters described how the Veteran had changed after his 
return from Vietnam. 



In several statements, Veteran described his combat 
experiences and the treatment for and the effect that 
posttraumatic stress disorder had on his life.  The Veteran 
testified that he retired to get away from the stress on the 
job and that he then tried to work as a substitute school 
bus, but his physician told him not to drive while on 
prescription medication.  

In September 2009, the Vet Center psychologist reported that 
he continued to see the Veteran once a week in group sessions 
and once or twice a month in individual sessions and that the 
Veteran continued to have significant symptoms of 
posttraumatic stress disorder, resulting in major impairment 
in occupational and social functioning. 

Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).



Posttraumatic stress disorder is rated under the General 
Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A rating is assigned according to the manifestation of 
particular symptoms. However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level 
of impairment from posttraumatic stress disorder under 38 
C.F.R. § 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)), pertaining to the 
diagnosis of posttraumatic stress disorder. 

Under Diagnostic Code 9411, the criteria for the next higher 
rating, 70 percent, are occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.



The criteria for the next higher rating, 100 percent, are 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation, or own name.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).

The Global Assessment of Function (GAF) score reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness. A score in 
the range of 31 to 40 represents some impairment in reality 
testing or communication, for example, speech is at times 
illogical, obscure, or irrelevant; or major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood, for example, depressed manner, avoids 
friends, neglects family, and is unable to work. A GAF score 
in the range of 41 to 50 reflects serious symptoms, suicidal 
ideation or severe obsessional rituals, or any other serious 
impairment in social or occupational functioning.  A GAF 
score of 51 to 60 indicates that the examinee has moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with co-workers).  A score from 61 to 70 represents 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule.

Analysis

The record shows that the Veteran has symptomatology that is 
associated with the criteria under the General Rating Formula 
for Mental Disorders, Diagnostic Code 9411, and symptoms 
associated with the diagnosis of posttraumatic stress 
disorder under DSM-IV, which is referred to in 38 C.F.R. Part 
4, § 4.130 (rating mental disorders), but not covered in the 
rating criteria.  All of the Veteran's symptoms are 
considered in the analysis.

Starting in January 2006 and through September 2009, the 
Veteran has been in psychotherapy for posttraumatic stress 
disorder, both group and individual, sometimes on a weekly 
basis and at least on a monthly basis.  Since September 2006, 
the Veteran has been on prescribed medication.  In August and 
in September 2007, the Veteran completed a VA inpatient 
treatment program, and in November 2007 he was admitted to 
evaluate his progress.  The Veteran has also completed 
classes in stress management and in relaxation therapy. 

Despite the different forms of treatment and throughout the 
appeal period, the Veteran continues to experience sleep 
disturbance, nightmares, intrusive thoughts, hypervigilance, 
irritability, startle response, depression,, social 
withdrawal, and a low tolerance for stress.  He continues to 
display a restricted range of emotion that has affected his 
marital relationship.   

And the level of occupational and social impairment results 
in deficiencies in most areas, such as work, family 
relations, judgment, thinking or mood, due to depression 
affecting the ability to function effectively, difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting), and the inability to establish and 
maintain effective relationships, including his relationship 
with his spouse.  

Since the Veteran retired in 2003 and last worked in 2005, 
the disability picture has remained constant and the effect 
of posttraumatic stress disorder more nearly approximates the 
criteria for a 70 percent rating. 

Although the Veteran has significant occupational and social 
impairment, neither gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, nor memory loss 
for names of close relatives, own occupation, or own name has 
not been shown at any time during the appeal under the 
General Rating Formula.  And the symptoms attributable to 
posttraumatic stress under DSM-IV are not the equivalent to 
total occupational and social impairment under the General 
Rating Formula at any time during the appeal period. 

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate. This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).



Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
higher rating for additional or more sever symptoms, which 
have not been shown. For this reason, the disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

During the entire appeal period, an initial rating of 70 
percent for posttraumatic stress disorder is granted, subject 
to the law and regulations that govern the award of monetary 
benefits. 


REMAND

Besides the Veteran's own statements and testimony concerning 
his inability to hold a job currently due to posttraumatic 
stress disorder, different health-care providers have 
expressed the opinion that the Veteran is unable to resume 
full time employment.

A claim of unemployability expressly raised by the Veteran or 
reasonably raised by the record is not a separate claim for 
benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability, as part of a claim for 
increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009). 

As the Veteran is now rated 70 percent for posttraumatic 
stress disorder and there is evidence that the Veteran is 
unable to work, the record raises a claim for a total 
disability rating for compensation based on individual 
unemployability under 38 C.F.R. § 4.16(a) and further 
development is needed.



Accordingly, the case is REMANDED for the following action:

1. Ensure compliance with the 
requirements of the duty to notify and 
the duty to assist under the VCAA.

2. After the development has been 
completed, adjudicate the claim for a 
total disability rating for 
compensation based on individual 
unemployability. If the benefit sought 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the 
case to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


